— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mclnerney, J.), rendered November 5, 1984, convicting him of criminal sale of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, as we must, we are satisfied that any rational trier of the facts could have found that the defendant’s guilt was proven beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Lazer, J. P., Braken, Brown and Lawrence, JJ., concur.